          Case 1:20-cv-01719-KBJ Document 15 Filed 07/23/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA et al.,

                        Plaintiffs,

         v.                                                        No. 1:20-cv-1719 KBJ

 ELISABETH D. DEVOS, in her official capacity as
      Secretary of Education, et al.,

                        Defendants.


              DEFENDANTS’ WITHDRAWAL OF RELATED CASE OBJECTION

       Pursuant to the Court’s Minute Order of July 20, 2020, defendants Secretary of Education

Elisabeth D. DeVos and the U.S. Department of Education (the “Department”) (collectively,

“Defendants”) hereby notify the Court that, having reviewed the Court’s opinion in Maryland v.

Dep’t of Education, No. 17-cv-2139, 2020 WL 4039315 (D.D.C. July 17, 2020), they withdraw

their objection to plaintiffs’ designation of this case as a case related to Maryland.

       Plaintiffs, a group of eighteen states and the District of Columbia, filed the instant action

on June 24, 2020, challenging the Department’s rescission of the Title IV gainful employment

(“GE”) regulations at issue in Maryland. See Compl. [ECF 1]. They filed a Notice of Related Case

the same day. [ECF 2]. On June 26, 2020, the Court issued an Order granting the Department’s

motion to dismiss in Maryland and indicating that an opinion would be forthcoming. [Maryland

ECF 106.] Defendants filed an objection to Plaintiffs’ related case designation on July 14, 2020.

[ECF 12.] The Court then issued a memorandum opinion in Maryland on July 17, 2020. [Maryland

ECF 107.]

       Having now reviewed the Court’s memorandum opinion, Defendants withdraw their
          Case 1:20-cv-01719-KBJ Document 15 Filed 07/23/20 Page 2 of 4




related case objection. As Defendants previously indicated, the two cases bring challenges to

different final agency actions under the Administrative Procedure Act (“APA”). However, in its

memorandum opinion in Maryland, the Court did not address the merits of the plaintiffs’ APA

claims because it dismissed the claims for lack of standing. Maryland, 2020 WL 4039315, at *21.

The Court’s thorough and detailed discussion of the state plaintiffs’ standing assertions in its

opinion highlights the similarity between the two cases, as both were filed by largely the same

group of states and assert standing on identical or closely related bases. Indeed, both the asserted

injuries and the cause of those injuries are essentially the same in the two cases.

       In Maryland, the plaintiff states sought to identify injuries to their nonsovereign interests

resulting from the Department’s alleged delay or failure to implement the GE regulations,

including (1) “‘los[t] tuition money from state-sponsored educational institutions,’” (2) “‘waste

and loss of [s]tate-funded grant and loan money that is paid to schools that would otherwise be

ineligible for Title IV loans or would see a reduction in enrollment’ if the GE Rule was fully

enforced”; and (3) expenditure of “‘additional resources to investigate fraudulent programs” under

state consumer protection laws, “including programs that would otherwise be ineligible for Title

IV funding.” See id. at *10; cf. Maryland Am. Compl. ¶ 97 [Maryland ECF 65-2]. The Maryland

plaintiffs also asserted harm to their residents resulting from the Department’s alleged failure to

enforce the GE regulations, which they alleged implicated their “quasi-sovereign interest in the

economic well-being of their populaces.” Maryland, 2020 WL 4039315, at *10; cf. Maryland Am.

Compl. ¶ 98. In its opinion, the Court addressed each of these purported bases for standing in turn

and explained its reasoning for rejecting the plaintiff states’ standing. Maryland, 2020 WL

4039315, at *10-21.



                                                  2
          Case 1:20-cv-01719-KBJ Document 15 Filed 07/23/20 Page 3 of 4




       Here, Plaintiffs seek to rely on the same injuries that the state plaintiffs in Maryland

asserted, again claiming that these purported injuries are the result of the Department’s failure to

implement the GE regulations—this time because those regulations have now been rescinded. See

Compl. ¶¶ 6-7, 103-151. In particular, Plaintiffs again assert that students will “waste state-aid”

by using it to attend “worthless programs” that Plaintiffs apparently assume would have been

deemed ineligible for Title IV loans under the GE regulations. Id. §§ 103, 104-118. They also

assert that state-funded schools will face “increased competition from substandard programs”—

the same basis for the Maryland plaintiffs’ assertion of lost tuition--and that this will harm

“Plaintiff States’ investment in informed and productive residents.” Id. § 103, 119-32. Plaintiffs

also repeat their assertion that they will have to increase their enforcement of state consumer

protection laws Id. ¶¶ 103, 133-44. Plaintiffs also again assert harm to their resident students,

together with an alleged resulting concomitant harm to the Plaintiff States’ economies. Id. ¶¶ 130,

145-51. Moreover, the alleged cause of the harms in this case, as it was in Maryland, is the absence

or non-enforcement of the Department’s former regulatory scheme, set forth in the GE regulations.

       The common assertions of injuries, for standing purposes, allegedly resulting from the

same source, indicates that this case and Maryland do share “common issues of fact” in regard to

the standing analysis. See LCvR 40.5(a)(3)(ii). And this Court has already engaged in a thorough

analysis of the plaintiff states’ standing on each of these asserted bases in its recent opinion in

Maryland. Indeed, the Court expended considerable efforts in reaching its decision in the

Maryland case, considering cross-motions for summary judgment and several additional rounds

of supplemental briefing, and holding two hearings. Cf. Maryland, 2020 WL 4039315, at *6-8.

Deeming this case related to Maryland is therefore likely to promote “the interests of judicial



                                                 3
         Case 1:20-cv-01719-KBJ Document 15 Filed 07/23/20 Page 4 of 4




economy”—the primary justification for a related case designation. See Lucas v. Barreto, No. 04-

1262, 2005 WL 607923, at *3 (D.D.C. Mar. 16, 2005).

       Accordingly, Defendants withdraw their objection to deeming the instant case related to

Maryland.

July 23, 2020                               Respectfully submitted,

                                            ETHAN P. DAVIS
                                            Acting Assistant Attorney General

                                            MARCIA BERMAN
                                            Assistant Director, Federal Programs Branch

                                            /s/ Kathryn L. Wyer
                                            KATHRYN L. WYER
                                            Federal Programs Branch
                                            U.S. Department of Justice, Civil Division
                                            1100 L Street, N.W., Room 12014
                                            Washington, DC 20005
                                            Tel. (202) 616-8475
                                            kathryn.wyer@usdoj.gov
                                            Attorneys for Defendants




                                               4
